 



Exhibit 10.2

FIFTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

     This Fifth Amendment to Fourth Amended and Restated Credit Agreement (this
“Agreement”) is entered into this 4th day of April, 2005 among PORTOLA
PACKAGING, INC., a Delaware corporation, as Borrower, and GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (“GECC”), for itself, as Agent,
Issuing Lender and Lender.

W I T N E S S E T H:

     WHEREAS, Borrower and GECC, as Agent, Issuing Lender and Lender, are
parties to that certain Fourth Amended and Restated Credit Agreement dated as of
January 16, 2004 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and

     WHEREAS, the parties have agreed to amend the Credit Agreement, upon the
terms and conditions set forth herein.

     NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and in the Credit Agreement, the parties agree as
follows:

     Section 1. Definitions. Capitalized terms used herein without definition
and defined in the Credit Agreement are used herein as defined therein.

     Section 2. Amendments to Credit Agreement. Subject to the satisfaction of
the terms and conditions set forth herein, the amendments to the Credit
Agreement set forth in this Section 2 shall become effective as of the date
hereof.

     2.1 Section 4.4 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

     4.4 Maintenance of Minimum Availability; Maximum Senior Leverage Ratio.

     (A) Borrower shall maintain an aggregate Availability of at least
$2,000,000 at all times.

     (B) Borrower shall not permit the Senior Leverage Ratio as of the last day
of any fiscal quarter, commencing with the fiscal quarter ending February 28,
2005, to be more than 2.00 to 1.00.

     2.2 Section 10.1 of the Credit Agreement is amended by adding each of the
following definitions in their proper alphabetical order:

     “Fifth Amendment Date” means April 4, 2005.

 



--------------------------------------------------------------------------------



 



     “Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including capital lease obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations (including Letter of Credit Liability) and, without
duplication, guaranties of Funded Debt of other Persons.

     “Senior Indebtedness” means, as of any date of determination, all
outstanding Funded Debt of Borrower and its Restricted Subsidiaries on a
Consolidated basis as of such date (including Letter of Credit Obligations) less
all outstanding Subordinated Indebtedness of Borrower and its Restricted
Subsidiaries on a Consolidated basis as of such date.

     “Senior Leverage Ratio” means, as of any date of determination, the
aggregate outstanding Senior Indebtedness as of such date (excluding Senior
Indebtedness evidenced by the Senior Notes and any guaranties thereof) divided
by EBITDA for the twelve month period ending on such date.

     2.3 Schedule 1.2 (Pricing Table) to the Credit Agreement is hereby amended
and restated in its entirety to read as set forth in Schedule 1.2 attached
hereto.

     2.4 Exhibit 4.5(F) (Borrowing Base Certificate) is hereby amended and
restated in its entirety to read as set forth on Exhibit 4.5(F) hereto, which
amendment and restatement shall be effective with respect to any Borrowing Base
Certificate delivered for any date ending on or after February 28, 2005.

     Section 3. Conditions. The effectiveness of this Agreement is subject to
Borrower’s satisfaction of the following conditions on or before the date hereof
in a manner satisfactory to the Agent:

     3.1 Executed Agreement. Executed signature pages for this Agreement signed
by Agent, Lenders and Borrower shall have been delivered to the Agent.

     3.2 Continuation of Representations and Warranties. The representations and
warranties made by the Loan Parties contained in the Credit Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date hereof with the same effect as if made on and as of the date
hereof (except to the extent such representations and warranties expressly
relate to an earlier date).

2



--------------------------------------------------------------------------------



 



     3.3 No Existing Default. As of the date hereof and after giving effect to
this Agreement, no Default or Event of Default shall have occurred and be
continuing or shall result from the consummation of the transactions
contemplated hereunder.

     3.4 Amendment Fee. The Borrower shall have paid to Agent an amendment fee
equal to $25,000.

     Section 4. Representations and Warranties of Borrower. Borrower represents
and warrants that:

          (i) the execution, delivery and performance by the Borrower of this
Agreement have been duly authorized by all necessary corporate action and this
Agreement is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms;

          (ii) each of the representations and warranties contained in the
Credit Agreement is true and correct in all material respects on and as of the
date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date; and

          (iii) neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated hereby does or
shall contravene, result in a breach of, or violate (i) any provision of any
Loan Party’s certificate or articles of incorporation or bylaws, (ii) any law or
regulation, or any order or decree of any court or government instrumentality,
or (iii) any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which any Loan Party or any of its Subsidiaries is a party or by
which any Loan Party or any of its Subsidiaries or any of their property is
bound.

     Section 5. Reference To And Effect Upon The Credit Agreement.

          (i) Except as specifically provided herein, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

          (ii) The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under the Credit Agreement or any Loan Document, nor constitute a waiver of any
provision of the Credit Agreement or any Loan Document, except as specifically
set forth herein.

          (iii) This Agreement shall be deemed to be a Loan Document.

     Section 6. Costs And Expenses. Borrower agrees to reimburse Agent on the
date hereof for all fees, costs and expenses, including the fees, costs and
expenses of counsel or other advisors for advice, assistance, or other
representation in connection with this Agreement.

     Section 7. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF ILLINOIS.

3



--------------------------------------------------------------------------------



 



     Section 8. Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purposes.

     Section 9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto hereupon set their hands as of the
date first written above.

     

  PORTOLA PACKAGING, INC.
 
   

  By: /s/ Michael T. Morefield

  Title: Senior Vice President and Chief Financial Officer
 
   

  GENERAL ELECTRIC CAPITAL

  CORPORATION, as Agent, Issuing Lender and

  Lender
 
   

  By: /s/ Pamela Eskra

  Title: General Electric Representative

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION (SUBSIDIARY GUARANTORS)

     Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Fifth Amendment to Credit Agreement; (ii) consents to Borrower’s
execution and delivery thereof; (iii) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the obligations of
Borrower to Agent and Lenders and reaffirms that such guaranty is and shall
continue to remain in full force and effect and that each Loan Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guaranty or secure, as the case may be, to the fullest extent
possible, the payment and performance of all obligations under or in respect of
such guaranty and such other Loan Documents; and (iv) confirms that, as of the
date hereof, it does not have, and hereby waives, remises and releases any
claims or causes of action of any kind against Agent or any of the Lenders or
any of their officers, directors, employees, agents, attorneys, or any of the
Lenders or any of their officers, directors, employees, agents, attorneys or
representatives, or against any of their respective predecessors, successors, or
assigns relating in any way to any event, circumstance, action, or omission
relative to any of the Loan Documents or any transaction contemplated thereby,
from the beginning of time through the date hereof. Although each of the
undersigned has been informed of the matters set forth herein and has
acknowledged and consented to same, each of the undersigned understands that
Agent and Lenders have no obligation to inform it of such matters in the future
or to seek its acknowledgment or consent to future Agreements or waivers, and
nothing herein shall create such a duty.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Fifth Amendment on
and as of the date of such Agreement.

     

  PORTOLA PACKAGING LTD.
 
   

  By: /s/ Michael T. Morefield

  Name: Michael T. Morefield

  Title: Senior Vice President and Chief Financial Officer
 
   

  PORTOLA PACKAGING CANADA LTD.
 
   

  By: /s/ Michael T. Morefield

  Name: Michael T. Morefield

  Title: Senior Vice President and Chief Financial Officer
 
   

  PORTOLA ALLIED TOOL, INC.
 
   

  By: /s/ Michael T. Morefield

  Name: Michael T. Morefield

  Title: Senior Vice President and Chief Financial Officer
 
   

  PORTOLA PACKAGING LIMITED
 
   

  By: /s/ Michael T. Morefield

  Name: Michael T. Morefield

  Title: Senior Vice President and Chief Financial Officer
 
   

  PORTOLA PACKAGING, INC. MEXICO S.A. de C.V.
 
   

  By: /s/ Michael T. Morefield

  Name: Michael T. Morefield

  Title: Senior Vice President and Chief Financial Officer  

  ATLANTIC PACKAGING SALES LLC
 
   

  By: /s/ Michael T. Morefield

  Name: Michael T. Morefield

  Title: Senior Vice President and Chief Financial Officer
 
   

  TECH INDUSTRIES, INC.
 
   

  By: /s/ Michael T. Morefield

  Name: Michael T. Morefield

  Title: Senior Vice President and Chief Financial Officer
 
   

  PORTOLA LIMITED
 
   

  By: /s/ Michael T. Morefield

  Name: Michael T. Morefield

  Title: Senior Vice President and Chief Financial Officer

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.2

PRICING TABLE



          Average Daily Availability for         Calculation Period   Index Rate
Margin   LIBOR Margin
<$12,500,000
  1.50%   3.00%
>$12,500,000
  1.25%   2.75%

Notwithstanding the foregoing, from and after March 1, 2005, the LIBOR Margin
shall be 3.00% and the Index Rate Margin shall be 1.50% until such time as Agent
shall have received a Compliance Certificate reflecting Fixed Charge Coverage as
of the last day of any fiscal quarter ending on or after February 28, 2005 of
greater than 1.10 to 1.00. Commencing on the first Adjustment Date thereafter,
the Index Rate Margin and LIBOR Margin shall be calculated in accordance with
Section 1.2 of the Credit Agreement.

1